  Case 16-23811         Doc 48     Filed 01/07/19 Entered 01/07/19 11:16:48              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-23811
         MARLENE K. IRVING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/25/2016.

         2) The plan was confirmed on 09/15/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-23811      Doc 48       Filed 01/07/19 Entered 01/07/19 11:16:48                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $24,000.00
       Less amount refunded to debtor                        $2,159.11

NET RECEIPTS:                                                                                 $21,840.89


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,310.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $981.20
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,291.20

Attorney fees paid and disclosed by debtor:                $690.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE SO SUBURBAN HOPITAL   Unsecured         200.00           NA              NA            0.00        0.00
AMERICAN HOME SHIELD           Unsecured         179.00           NA              NA            0.00        0.00
AT&T                           Unsecured         210.00           NA              NA            0.00        0.00
BANK OF AMERICA                Unsecured         715.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA           Unsecured      3,316.00       3,382.36        3,382.36           0.00        0.00
CAPITAL ONE BANK USA           Unsecured           0.00           NA              NA            0.00        0.00
CAPITAL ONE NA                 Unsecured         855.00        906.63          906.63           0.00        0.00
CAVALRY SPV I LLC              Unsecured      1,608.00       1,678.86        1,678.86           0.00        0.00
CAVALRY SPV I LLC              Unsecured      1,010.00       1,048.18        1,048.18           0.00        0.00
CERASTES LLC                   Unsecured            NA         391.49          391.49           0.00        0.00
COMENITY BANK                  Unsecured      4,692.00            NA              NA            0.00        0.00
ECAST SETTLEMENT CORP          Unsecured         118.00        158.31          158.31           0.00        0.00
GREAT LAKES CU                 Unsecured      5,842.00       5,720.39        5,720.39           0.00        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       2,556.95        2,556.95           0.00        0.00
INTERNAL REVENUE SERVICE       Priority       9,895.00       7,574.13        7,574.13        706.32         0.00
MIDLAND FUNDING                Unsecured      2,614.00       2,733.31        2,733.31           0.00        0.00
MIDLAND FUNDING                Unsecured      2,138.00       2,222.11        2,222.11           0.00        0.00
MIDLAND FUNDING                Unsecured         565.00        613.34          613.34           0.00        0.00
MIDLAND FUNDING                Unsecured      1,218.00       1,315.00        1,315.00           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      2,954.00       3,079.95        3,079.95           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      1,100.00       1,164.27        1,164.27           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      5,508.00       5,665.84        5,665.84           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured           0.00      4,807.94        4,807.94           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,842.00       1,956.21        1,956.21           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         731.00        785.76          785.76           0.00        0.00
REAL ESTATE ANALYSIS           Unsecured         255.00           NA              NA            0.00        0.00
SANTANDER CONSUMER DBA CHRY    Unsecured          21.00      1,514.50        1,514.50           0.00        0.00
SANTANDER CONSUMER DBA CHRY    Secured       21,125.00     19,950.00        19,950.00     12,826.45    1,499.63
TITLEMAX OF ILLINOIS           Secured        4,000.00       4,592.79        4,000.00      2,327.80      189.49
TITLEMAX OF ILLINOIS           Unsecured            NA            NA           592.79           0.00        0.00
Vision Fin                     Unsecured         884.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-23811        Doc 48     Filed 01/07/19 Entered 01/07/19 11:16:48                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim          Claim         Claim        Principal       Int.
Name                               Class   Scheduled       Asserted      Allowed         Paid          Paid
WELLS FARGO BANK NA            Secured      236,500.00     245,947.41           0.00           0.00        0.00
WELLS FARGO BANK NA            Unsecured     11,636.00             NA            NA            0.00        0.00
WELLS FARGO BANK NA            Secured             NA         9,913.33          0.00           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                $0.00                  $0.00
      Mortgage Arrearage                                  $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                        $23,950.00           $15,154.25              $1,689.12
      All Other Secured                                   $0.00                $0.00                  $0.00
TOTAL SECURED:                                       $23,950.00           $15,154.25              $1,689.12

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                                $7,574.13            $706.32                  $0.00
TOTAL PRIORITY:                                          $7,574.13            $706.32                  $0.00

GENERAL UNSECURED PAYMENTS:                          $42,294.19                   $0.00                $0.00


Disbursements:

       Expenses of Administration                            $4,291.20
       Disbursements to Creditors                           $17,549.69

TOTAL DISBURSEMENTS :                                                                        $21,840.89




UST Form 101-13-FR-S (09/01/2009)
  Case 16-23811         Doc 48      Filed 01/07/19 Entered 01/07/19 11:16:48                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
